Citation Nr: 1223524	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO. 04-01 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for a cervical spine disability beginning on December 12, 2000.

2. Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability beginning on December 12, 2000. 

3. Entitlement to a compensable evaluation for a right knee disability.

4. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In a September 2003 rating decision, the RO granted an evaluation of 20 percent for the low back disability, effective December 12, 2000. The Veteran appealed for a higher rating and an earlier effective date for the assigned 20 percent evaluation. In a November 2005 rating decision, the RO granted entitlement to an earlier effective date of April 18, 1988 for the assigned 20 percent evaluation for the low back disability; this aspect of the claim on appeal is resolved. The claim for a staged initial rating in excess of 20 percent for the low back disability for the period beginning on December 12, 2000 remains on appeal.

In a September 2004 rating decision, the RO granted an evaluation of 20 percent for the cervical spine disability, effective December 20, 2000. The Veteran appealed for a higher rating and an earlier effective date for the assigned 20 percent evaluation. In December 2009, the Board granted a 10 percent evaluation for a cervical spine disability for the period prior to December 12, 2000. In a February 2010 rating decision, the RO implemented the Board's decision by assigning a 10 percent evaluation for the cervical spine disability for the period from April 18, 1988 to December 11, 2000. The claim for a staged initial rating in excess of 20 percent for the cervical spine disability for the period beginning December 12, 2000 remains on appeal.

In June 2010, the Board granted service connection for the right knee disability. In a June 2010 rating decision, the RO implemented the Board's decision by assigning a noncompensable evaluation for the right knee disability, effective September 19, 2009. The Veteran appealed the assigned rating in a timely November 2010 Notice of Disagreement; however, the RO did not issue a Statement of the Case on the issue. The Board is obligated to remand the issue for proper development, to include issuance of a statement of the case. Manlincon v. West, 12 Vet.App. 238 (1999). 

The issues of entitlement to an initial compensable evaluation for a right knee disability and a TDIU evaluation are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Beginning on December 12, 2000, the Veteran's cervical spine disability was manifested by cervical strain with characteristic pain on motion and full range of motion.

2. The degenerative changes of the cervical spine did not manifest in recurring attacks, or incapacitating episodes of disc disease of a total duration of between two and four weeks per year.

3. Beginning on December 12, 2000, the Veteran's lumbar spine disability was manifested by lumbar strain with characteristic pain on motion and slight limitation of motion.

3. The degenerative changes of the lumbar spine did not manifest in recurring attacks, or incapacitating episodes of disc disease of a total duration of between two and four weeks per year.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for a cervical spine disability beginning December 12, 2000 are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159. 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5293 (prior to and since September 23, 2002), 5243 (2011), 5010, 5290 (prior to September 26, 2003), 5235 to 5242 (2011).

2. The criteria for a rating in excess of 20 percent for a lumbar spine disability beginning December 12, 2000 are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159. 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5293 (prior to and since September 23, 2002), 5243 (2011), 5295 (prior to September 26, 2003), 5235 to 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).

In Dingess v. Nicholson, 19 Vet.App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through notice letters dated in July 2002, October 2004, and May 2005, which informed the Veteran of all of the required elements for service connection. Additional correspondence dated in March 2006, July 2006, and March 2009 informed the Veteran of how VA determines disability ratings and assigns effective dates. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet.App. 384 (1993). The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records. Additionally, the Veteran was provided with VA spine examinations in February 2003, September 2006, and January 2011. He was also provided with a VA peripheral nerves examination in July 2011.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). The most recent VA examinations were provided in January 2011 and July 2011. The examination reports were based on review of the claims file, taking a relevant history from the Veteran, and clinical evaluation of the Veteran. The examination reports are adequate; the information provided by the VA examiner is supported by a thorough history, fully reasoned explanations and clinical findings as will be discussed at length below. A new examination is not required as the examiner's opinions are well-supported and the Veteran has not described a worsening in the severity of his spinal and neurological symptoms.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. Essentially, all available evidence necessary to substantiate the claim and reach an accurate rating determination has been obtained. 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

There is therefore no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002). 

Merits of the Claims

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2011). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet.App. 282 (1991).

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10 (2011).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet.App. 55, 58 (1994). However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required. See Fenderson v. West, 12 Vet.App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

The RO initially evaluated the Veteran's cervical spine disability under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5290-5010 (prior to September 26, 2003) and assigned a noncompensable evaluation, effective April 18, 1988. The Veteran is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5243 (2011) with a 20 percent disability rating.

The RO initially evaluated the lumbar spine disability under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 26, 2003) and assigned a noncompensable evaluation, effective April 18, 1988. The Veteran is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295-5292 (2011) with a 20 percent disability rating.

The regulations used to evaluate diseases and injuries of the spine have changed twice since the Veteran was granted an initial disability evaluation, effective on September 23, 2002, and on September 26, 2003. See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243) (2011).  

The Veteran's spine disabilities must be evaluated under both the former and revised criteria, though the revised criteria may not be applied at any point prior to the effective date of the change. See 38 U.S.A. § 5110(g) (West 2002 & Supp. 2010); VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003). 

The Veteran's service-connected cervical spine disability was initially rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5290-5010 (prior to September 26, 2003). Under that diagnostic code, a 20 percent rating was assigned for moderate limitation of the cervical spine and a 30 percent rating for severe limitation of the cervical spine. Id.

His service-connected lumbar spine disability was initially rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 26, 2003). Under that diagnostic code, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion. A 20 percent rating was warranted for lumbosacral strain on extreme forward bending and loss of lateral spine motion, unilateral, in the standing position. A 40 percent rating was warranted for lumbosacral strain manifested by listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, a loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion. Id.

The terms "moderate" and "severe," among other components of the rating criteria are not expressly defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. 

Potentially applicable in rating the Veteran's low back disability was 38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 26, 2003). Under that code, a 10 percent rating was warranted for slight limitation of motion; a 20 percent rating was warranted for moderate limitation of motion of the lumbar spine; and a 40 percent rating was warranted for severe limitation of motion. 

The revised rating criteria for spinal disorders is set forth at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011), under a General Rating Formula for Diseases and Injuries of the Spine. 

The VA's General Rating Formula for Diseases and Injuries of the Spine provides for the assignment of a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than30 degrees but not greater than 40 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011).

A 20 percent rating is for assignment upon a showing of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120 degrees; or, forward flexion of the cervical spine greater than15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 30 percent rating is for assignment for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. Id.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. Id.

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine. Id.

A 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. Id.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. Id.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 80 degrees. Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Id.

Note (4): Round each range of motion measurement to the nearest five degrees. Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. Id.

Note (6): Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. Id.

The General Rating Formula is identical for all Diagnostic Codes pertaining to the spine other than for intervertebral disc syndrome; therefore, consideration of other relevant diagnostic codes pertaining to the spine is not required. See 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 5238, 5239, 5240, 5241, 5242 (2011); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

At least one treatment provider diagnosed the Veteran with degenerative changes to the spine. Therefore, the specific rating criteria for evaluating intervertebral disc disease are for consideration. The criteria for evaluating intervertebebral disc disease underwent several revisions during the pendency of the appeal. Under the rating criteria in effect prior to September 23, 2002, 38 C.F.R. § 4.71a, Diagnostic Code 5293 provided a 10 percent rating for mild intervertebral disc syndrome symptoms. A 20 percent rating was warranted for moderate symptoms with recurring attacks. A 40 percent evaluation required severe symptoms with recurring attacks and intermittent relief. Pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief, warranted a 60 percent evaluation. 

The version of the rating criteria for intervertebral disc syndrome in effect from September 23, 2002 to September 26, 2003 provided for two methods of rating this disorder. First, intervertebral disc syndrome could be rated by combining separate ratings for chronic neurologic and orthopedic manifestations. A rating was also assignable based on the total duration of incapacitating episodes as follows: If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted. Note (1) to the rating criteria provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The September 26, 2003 version of the rating criteria includes the same language from the previously revised regulation for rating intervertebral disc syndrome under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

Regarding associated objective neurologic abnormalities or chronic neurologic manifestations, under 38 C.F.R. § 4.124a, Diagnostic Code 8521, regarding the external popliteal nerve (common peroneal), mild incomplete paralysis warrants assignment of a 10 percent rating. Moderate incomplete paralysis warrants assignment of a 20 rating. Severe incomplete paralysis warrants assignment of a 30 rating. A 40 percent rating is assigned for paralysis involving foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.

When assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement. DeLuca v. Brown, 8 Vet.App. 202, 206-7 (1995). The rating for an orthopedic disorder should reflect functional limitation which is due to pain, supported by adequate pathology, and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is also as important as limitation of motion, and a part, which becomes painful on use, must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. 38 C.F.R. § 4.40 (2011). The factors of disability reside in reductions of their normal excursion of movements in different planes. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations. 38 C.F.R. § 4.45 (2011). It is the intention of the VA Schedule for Rating Disabilities (Rating Schedule) to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2011).

38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011) states that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, X-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation. X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation. Id.

An October 2002 private treatment note from the Fredericksburg Walk-In Medical Center revealed the Veteran complained of severe low back pain in his left side after carrying a washing machine five to six days previously, but he indicated that the pain was "getting better." 

During a February 2003 VA spine examination, the Veteran reported he had recurrent back pain which radiated the entire length of his spine to his neck. He indicated that he also had occasional pain which radiated from his back to his knees. He denied other sensory changes or bowel or bladder changes. He wore a back brace intermittently. He noted the pain became gradually worse over the years and he had frequent flare-ups of pain when he walked, especially any distance greater than four blocks. He reported that a physician prescribed him three days of bed rest for incapacitating pain on one occasion. He indicated that he had difficulty walking, bending, lifting, stooping, and performing his usual occupation as a laborer. He reported he was employed as a driver and he did paperwork at a desk job.

On examination, the cervical spine had no point bony tenderness and no evidence of spasm. Range of motion measurements of the cervical spine included forward flexion to 70 degrees, extension to 50 degrees, bilateral lateral rotation to 60 degrees, and bilateral lateral bending to 30 degrees. The Veteran had mild tenderness over the sacroiliac joints bilaterally. There was no evidence of spasm in the lumbar spine. Range of motion measurements recorded for the lumbar spine were forward flexion to 70 degrees, extension to 30 degrees, and bilateral lateral bending to 30 degrees. The Veteran reported pain upon bending backwards and to the sides. He demonstrated a negative straight leg raise and a negative flexion, abduction, and external rotation maneuver. Neurological examination revealed a normal tandem gait with 5 out of 5 upper and lower extremity strength. 

X-rays of the cervical spine revealed normal alignment with maintenance of cervical spine height at the disc spaces. X-rays of the lumbar spine showed normal alignment of the lumbar spine with maintenance of intervertebral disc height. There were subtle changes of facet arthritis posteriorly in the lower lumbar spine region. 

In an August 2003 VA medical examination, the Veteran's range of motion of the cervical spine was noted to be forward flexion to 70 degrees; extension to 50 degrees; bilateral lateral rotation to 60 degrees; and lateral flexion to 30 degrees. His lumbar spine demonstrated forward flexion to 70 degrees; extension to 30 degrees with pain; and lateral flexion to 30 degrees with pain. 

A VA magnetic resonance imaging (MRI) study of the cervical spine was conducted in March 2004 after the Veteran complained of neck pain at C7 with occasional numbness in the arms. The MRI revealed mild degenerative changes of the discs and ucinate spurring throughout much of the cervical spine. There was canal stenosis with mild cord flattening which was most pronounced at C5-6.

A March 2004 MRI of the lumbar spine revealed focal disc protrustion at the L3-4 level involving the left neural foramen; however, the exiting nerve root was surrounded by fat. There was no evidence of spinal stenosis. 

A July 2004 VA treatment note revealed a diagnosis of degenerative joint disease of the spine. The Veteran complained of pain in his low back and legs, the middle of his back, and his neck at the base of his skull with tingling down his arms.

In an August 2004 VA neurosurgery consultation, the examining physician documented the Veteran's complaints of progressive neck pain that radiated to his hands with numbness and tingling. The Veteran denied weakness. He reported Oxycodone and Neurontin provided adequate pain relief. An MRI of the cervical spine showed multilevel degenerative disc disease and neuroforamen narrowing at C4-7 with disc bulges and worse stenosis at C5-6 and osteophyte formation.

During a September 2004 VA spine examination, the Veteran reported that his cervical spine symptoms had increased in severity but that he was then working as a truck driver. He complained of localized pain in both sides of his cervical spine and in the posterior aspect. He reported that the pain radiated up to the base of his skull and down to his shoulders. He also noted that he was developing pain which radiated down both arms, but it was worse in the right arm. He reported some associated paresthesias, especially in the thumbs of both hands. He had difficulty rotating his head from side-to-side and looking up or down for any appreciable amount of time. When driving his truck, he had pain when looking over his shoulder to check for traffic. He also noted that he woke from pain at night.  

The Veteran also complained of increased low back pain. He reported he had localized pain in the mid lower part of his spine which radiated down toward both legs with a slight tingling sensation. The pain increased with prolonged periods of sitting and bending. He indicated that his ability to bend had deteriorated and he required assistance putting on his shoes and socks. He denied difficulty walking, but he noted that if he stood for greater than 20 to 25 minutes, he had to sit or change positions due to his back pain. He reported that he used a back brace while working and lifting. He ambulated without a discernable limp. 

However, examination of the cervical spine revealed no obvious structural abnormality. There was tenderness on palpation to the cervical spine and along the spinous processes posteriorly. Range of motion measurements for the cervical spine were recorded as flexion from 0 to 30 degrees, neutral extension, left rotation from 0 to 20 degrees, and right rotation from 0 to 25 degrees. The Veteran complained of pain during range of motion testing. 

Examination of the lumbar spine also showed no structural abnormality. There were no significant complaints of tenderness along the lumbar spine. Range of motion measurements for the lumbar spine were recorded as forward flexion from 0 to 40 degrees, extension from 0 to 15 degrees, and bilateral side bending from 0 to 15 degrees. The Veteran complained of pain during range of motion testing. 

No motor deficits involving the upper or lower extremities were noted. Reflexes revealed the upper and lower extremities were symmetrical bilaterally and there was no evidence of atrophy.

The examiner noted there was evidence of cervical stenosis secondary to degenerative disc and joint disease and degenerative disc and joint disease of the lumbar spine with painful, limited range of motion.

September 2004 and October 2004 private treatment notes signed by Yvonne Villareal, M.D., revealed the Veteran presented with complaints of upper and lower back pain after having injured his back in an employment accident. In September 2004, the Veteran reported tenderness to touch, but indicated that his pain had decreased with medication, specifically Celebrex. On examination, the examiner noted range of motion had improved, but there was tenderness over the thoracic muscles. The diagnoses were thoracic strain and muscle spasm. He was prescribed Flexeril and Vicodin. 

In October 2004, the Veteran indicated that his back hurt when bending or picking up items and he had continued bilateral pain around the spine. On examination, moderate discomfort was noted with tenderness of the thoracic muscles. The examiner noted that the thoracic pain was "not improving as expected" and ordered a thoracic spine X-ray. Dr. Villareal prescribed a five pound lifting and one hour walking restriction for employment purposes.

An October 2004 thoracic spine MRI report revealed the Veteran's mid back pain manifested in April 2004 after lifting boxes. The MRI study, interpreted by Mark C. Lopiano, M.D., revealed an unremarkable examination. There were changes of mild diffuse degenerative disc disease without definite findings for focal disc protrusion or nerve root impingement.

In an October 2004 private treatment note, Dr. Villareal noted the Veteran had continued back pain and the same limitations as previously noted. The Veteran reported that he tried to use his pain medication sparingly. On examination, Dr. Villareal noted the Veteran was in obvious discomfort and he had tenderness over his thoracic muscles. The diagnoses were thoracic strain, degenerative joint disease of the thoracic spine, and muscle spasms. The physician recommended physical therapy. 

The record includes two November 2004 private physical therapy treatment notes for back pain from NovaCare Rehabilitation.

In November 2004, the Veteran was awarded workers' compensation for his post-service September 2004 back injury based upon Dr. Villareal's treatment notes. 

In a December 2004 physical therapy initial evaluation, Christina C. Jamison, P.T., A.T.C., noted that the Veteran injured his back in September 2004 while lifting an approximately 125 pound box at work. He reported that he was unable to lift anything until he was returned to light duty in October 2004. He rated his constant pain at 9 out of 10 in severity. He indicated that it was a sharp, aching pain in his mid and lower back with occasional tingling in his lower extremities. 

On examination of the lumbar spine, the physical therapist noted no spinal or abnormality or curvature, but she noted increased spinal lordosis. The Veteran had significant tenderness throughout the thoracic and lumbar erector spinae muscles. His lumbar flexion was significantly limited as he was able to reach his fingertips to his knees. The physical therapist also noted bilateral side bending and extension were limited approximately 50 percent and the Veteran complained of discomfort with all lumbar motions. The Veteran reported no deficits to touch along the bilateral lower extremities. He had discomfort with the right straight leg raise and no increase of symptoms with the left straight leg raise.

Following the industrial accident, the Veteran participated in physical therapy two to three times per week from December 2004 to February 2005. 

In February 2005 correspondence to a private physician, Ms. Jamison reported that the Veteran attended physical therapy four times per week for two weeks to improve functional activity. She noted that the Veteran had a significant increase in back pain after performing floor-to-waist lifts. She indicated that the Veteran progressed with lifting activities and his strength and lumbar mobility had increased, but he continued to complain of constant back pain and demonstrated poor posturing and flexibility. 

During a March 2005 VA physical therapy assessment, the Veteran reported he had constant pain in his neck and upper and lower back that was at least 8 out of 10 in severity. He indicated that his pain increased with strenuous lifting, prolonged sitting or standing, and walking, but his pain decreased with medication and sleep. Cervical compression and distraction testing yielded increased pain shooting from his neck to his shoulders. His pain was relieved from ultrasound and superficial heat treatment.

In a March 2005 private rehabilitation evaluation, S. Roger Parthasarathy, M.D., noted the Veteran's back symptoms did not improve following a Prednisone taper. His complaints pertained primarily to the lumbosacral region and, to a lesser degree, his interscapular area. He had occasional lower extremity numbness in a vague distribution along his posterior thigh and vague, generalized lower extremity weakness. There was some radiation of pain from the lower back into the upper back and vice versa, but the Veteran denied any radiation of discomfort into his lower extremities. He denied any incontinence of bowel or bladder functions. The Veteran reported that a trascutaneous electrical nerve stimulation (TENS) unit helped alleviate some of his pain.

Dr. Parthasarathy noted that the Veteran was released for modified work, but he was not working. The Veteran was employed as a driver or laborer for approximately nine months.

On examination, the Veteran demonstrated no overt pain behaviors. He had normal pain-free cervical motion for flexion, extension, bilateral axial rotation, and bilateral lateral flexion. There was no discrete palpation tenderness of the neck along the cervical or thoracic spinous processes, or the cervical or thoracic facet joints. He had no palpation tenderness in the upper trapezius or rhomboid muscles. Nerve root tension signs were absent bilaterally.

Examination of the lumbar spine revealed symmetric pelvic heights. The Veteran stood with no list and had normal lumbar lordosis and normal thoracic kyphosis. There was diffuse muscular tenderness upon palpation of the lower thoracic and lumbar spinous processes or thoracic or lumbar facets. He was not tender to palpation over the bilateral gluteal areas, sciatic notches, or the bilateral sacroiliac joints. He had no active muscular spasm and no back atrophy. Range of motion measurements for the lumbar spine were recorded as flexion to 40 degrees, extension to 15 degrees, and bilateral lateral flexion to 15 degrees. Straight leg raise was asymptotic to full knee extension bilaterally and there was no pain with dorsiflexion or plantar flexion of the feet. Wadell tests for compression, simulated rotation, distraction, and light cutaneous palpation were normal.

Examination of the bilateral upper extremities showed functional, pain-free range of motion. The upper extremities demonstrated normal strength in the major muscle groups and sensation was intact to touch.

There was no significant crepitation, laxity, swelling, or palpation tenderness observed on examination of the bilateral lower extremities. Manual muscle testing showed 5 out of 5 strength and sensation was intact to touch.

Dr. Parthasarathy opined that the Veteran was reasonably capable of performing modified work within certain parameters. He indicated the Veteran could reasonably lift 20 pounds occasionally and he could sit, stand, or walk for 30 minutes at a time with postural breaks as needed. 

In June 2005, the Veteran underwent a Functional Capacity Evaluation (FCE). He demonstrated the ability to work at a light physical demand level with restrictions in prolonged standing, bending, squatting, or crouching. He demonstrated the ability to sit for a total of 100 minutes with the longest duration of 33 minutes and to stand for 101 minutes with the longest duration of 12 minutes and frequent seated rest breaks.

In a June 2005 follow-up evaluation, Dr. Parthasarathy noted the Veteran's back symptoms remained unchanged since his March 2005 evaluation. 

In February 2006, the Veteran filed for Social Security Administration (SSA) disability, in part, due to his upper and lower back pain. Significantly as it bears upon the question of the residuals of his spinal disorders from the time of his separation from active service and his industrial accidents, he reported that that he was unemployed since September 2004 after a work-related back injury. 

In a June 2006 private medical opinion used in the SSA determination, Ashraf Uzzaman, M.D., noted that the Veteran reported X-ray and MRI studies showed a bulging disc in his low back. He indicated that he had pain from the base of his neck to his tailbone which occasionally radiated to the bottom of his feet. He rated his pain as 9 out of 10 in severity. He stated that his back pain affected his occupational functioning because he was unable to walk, sit, or stand for prolonged periods of time. He reported his back pain and unrelated shortness of breath caused functional limitations, which included sitting for one hour, standing for one to two hours, walking one block, and lifting 25 pounds. He stated that medication provided pain relief and he took Oxycontin for pain management. 

Examination revealed a symmetric, steady gait and no palpable muscle spasms. The Veteran had normal muscle strength. A sensory examination was normal and reflexes were symmetric in the upper and lower extremities. The Veteran was able to lift, carry, and handle light objects. He was not able to squat and rise from that position. He was able to rise from a sitting position without assistance and he had no difficulty getting up or down the examination table. He was able to dress and undress adequately. Range of motion measurements for the cervical spine were recorded as rotation to 60 degrees, lateral rotation to 30 degrees bilateral, posterior extension to 30 degrees, and anterior flexion to 40 degrees. Range of motion measurements for the lumbar spine were recorded as bilateral lateral flexion to 20 degrees, rotation to 30 degrees, forward flexion to 5 degrees, and backward extension to 5 degrees.

Dr. Uzzaman opined that the Veteran could be expected to sit normally, stand for 45 minutes to an hour, and walk for 250 to 300 yards at a time during an eight-hour workday with normal breaks. The physician noted the limitations were secondary to the low back pain and osteoarthritis of the knees. Dr. Uzzaman also noted that the Veteran had postural limitations in bending, stooping, and crouching, but he attributed the limitations to the Veteran's obesity and osteoarthritis of the knees.

During September 2008 VA treatment, the Veteran rated his pain as 10 out of 10 in severity without medication and 8 out of 10 with medication.

A November 2008 VA pharmacological note showed that the Veteran was prescribed skeletal muscle relaxants. The note did not indicate the location of the muscle spasms.

A January 2009 Mary Washington Hospital Medical Corporation computed tomography (CAT) scan of the cervical spine revealed evidence of degenerative disc and unovertebral disease resulting in foraminal narrowing at the C5-C6 and C6-C7 levels.

In a February 2009 private treatment note signed by Nather Ansari, M.D., the Veteran complained of neck, shoulder, and back pain following a January 2009 motor vehicle accident - that is, his second spinal trauma following his discharge from active service. He reported neck pain, muscle tightness, and stiffness and he indicated that his pain was relieved by Percocet. He also reported that his left hand tingled. On examination, Dr. Ansari noted no sensory abnormalities; however, he noted an abnormal gait and stance and abnormal deep tendon reflexes. The Veteran was prescribed Skelaxin.

In a February 2009 Mary Washington Hospital Physical Medicine and Rehabilitation note, the Veteran reported he had neck and shoulder pain following the motor vehicle accident. He reported that the pain manifested a few minutes after being hit and had increased in severity since the accident. He also had occasional tingling in his left hand and numbness in his left arm. He reported that he had pain upon turning his head and felt his neck "lock up" or "crack." He reported his pain was mostly constant and he rated it as 8 out of 10 in severity. Cervical spine range of motion measurements were recorded as flexion to 30 degrees, right lateral flexion to 25 degrees, left lateral flexion to 15 degrees, right rotation to 30 degrees, and left rotation to 20 degrees. Upper extremity range of motion, strength, and sensation were normal, with the exception of decreased sensation reported in the left hand. The Veteran was tender to palpation in the bilateral upper quarters and the C6-C7 area. The diagnosis was cervical strain following the motor vehicle accident.

In subsequent February 2009 private treatment notes, Dr. Ansari noted examinations of the Veteran's musculoskeletal system and back were normal. The Veteran reported he had back and neck spasms after the motor vehicle accident. Dr. Ansari prescribed Robaxim for pain or muscle spasms. The Veteran reported that he went to physical therapy three times per week for two weeks which helped decrease his pain slightly.

In a March 2009 private treatment note signed by Dr. Ansari, the Veteran reported that he had continued persistent pain to the back of his head, neck, and both shoulders which occasionally radiated to his right arm.

A March 2009 VA primary care telephone note indicated that the Veteran was involved in a motor vehicle accident and he was referred for pain management for head, neck, and shoulder pain. At the April 2009 VA pain management consultation, the Veteran complained of chronic neck pain following the motor vehicle accident. 

An April 2009 VA MRI of the cervical spine revealed degenerative disc disease at the C5-C6 and the C6-C7 levels and mild left-sided neural foraminal narrowing at the C5-C6 and the C6-C7 levels.

In May 2009, VA administered a cervical medial branch injection to decrease the Veteran's neck pain. 

March 2010 VA primary care attending notes indicate that the Veteran completed physical therapy and treatment with the pain clinic following the January 2009 motor vehicle accident which caused significant neck strain. The physician opined that the Veteran was nonetheless able to return to work as a driver.

In an April 2010 VA treatment note, the Veteran reported he used non-steroidal anti-inflammatory drugs on rare occasions during flare-ups of pain.

A November 2010 X-ray study of the cervical spine was performed at Mary Washington Hospital after the Veteran was in another motor vehicle accident. He reported he had pain and numbness radiating into his left arm. The X-rays revealed intervertebral disc degeneration, intervertebral disc space narrowing, and vertebral endplate spondylosis noted at the C5-C6 and C6-C7 levels. The diagnosis was chronic intervertebral disc and vertebral endplate degenerative change at C5-C6 and C6-C7 levels and asymmetric left substantially greater than right neural foraminal encroachment at these levels.

A January 2011 VA treatment note referenced the second motor vehicle accident, occurring in November 2010, and indicated that the Veteran had increased neck pain since the accident. He rated his pain as 9 out of 10 in severity.

During a January 2011 VA spine examination, the Veteran reported that he had severe neck and low back flare-ups weekly that lasted for hours. The flare-ups were precipitated by lifting or bending and the Veteran approximated that his pain limited 90 percent of his range of motion. He denied urinary and bowel incontinence, numbness, paresthesias, leg or foot weakness, falls, and unsteadiness. He indicated that he had muscle spasms, aching pain in the low back, and sharp pain in posterior cervical spine area. He described the constant pain as moderate in severity. He also reported that he had radiating pain into both buttocks. He stated that he used a cane to ambulate and he was able to walk 1/4 mile. He denied any incapacitating episodes of spine disease.

Examination of the spine revealed normal posture and head position. The Veteran's gait was normal. There were no abnormal spine curvatures with the exception of lumbar flattening. Cervical spine range of motion measurements were recorded as flexion from 0 to 30 degrees, extension from 0 to 30 degrees, bilateral lateral flexion from 0 to 30 degrees, and bilateral lateral rotation from 0 to 40 degrees. There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion. Thoracolumbar spine range of motion measurements were recorded as flexion from 0 to 45 degrees, extension from 0 to 20 degrees, bilateral lateral flexion from 0 to 20 degrees, and bilateral lateral rotation from 0 to 20 degrees. There was objective evidence of pain on active range of motion and following repetitive motion. There was no additional limitation after three repetitions of range of motion. Reflex examination was normal, with the exception of hypoactive bilateral knee and ankle jerks.

The Veteran was unemployed from his usual occupation as a truck driver. He indicated that his current unemployment lasted one to two years. He reported that he could not find a job due to the economy and he believed he was limited in performing heavy labor due to his neck, back, and knee disorders. 

The diagnoses were lumbar degenerative disc disease and cervical degenerative disc disease and degenerative joint disease. The examining physician noted that the Veteran's low back disability decreased his mobility and limited his lifting and twisting. She indicated that his neck disability limited his ability to bend down to put on his shoes and limited lifting.

The examining physician opined that the Veteran's low back disability gradually worsened since service and his post-service re-injuries to the low back contributed to, but were not the sole reason for, his current low back disability. She noted that the evidence showed continuous low back pain since the Veteran separated from service with objective evidence and subjective complaints that predated the Veteran's 2004 work accident and the 2009 motor vehicle accident. However, she opined that the cervical spine disability was more likely than not a result of his 2009 motor vehicle accident because the evidence reflected his complaints of neck pain beginning after the accident. 

In a July 2011 VA peripheral nerves examination report, the examining physician noted the Veteran had a peripheral nerve condition or peripheral neuropathy. The Veteran reported after the November 2010 motor vehicle accident, he had low back pain which radiated into his left buttock and down the back of his left leg, stopping at his mid-calf. He also indicated that he had mild pain to his right upper extremity; moderate, sharp, aching pain to his left upper extremity; mild pain to his right lower extremity; and severe pain to his left lower extremity. He denied paresthesias and/or dyesthesias and numbness. He reported that he made occasional use of a cane to ambulate. The Veteran demonstrated normal strength and sensation testing in his bilateral upper and lower extremities. Deep tendon reflexes were hypoactive in the bilateral upper and lower extremities. Examination revealed normal nerves throughout the Veteran's body.

Cervical Spine

The Veteran's service-connected cervical spine disability was initially rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5290-5010 (prior to September 26, 2003). Under that diagnostic code, a 30 percent rating was assigned for severe limitation of the cervical spine. Id.

Under the revised rating criteria, a 30 percent evaluation is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

During the entire period on appeal, none of the evidence revealed severe limitation of the cervical spine; forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. The evidence showed that the Veteran had full forward flexion of the cervical spine to 30 degrees on examination during February 2003, September 2004, and January 2011 VA spine examinations. Additionally, he demonstrated "pain-free" flexion upon a cervical spine range of motion examination during a March 2005 private rehabilitation evaluation performed by Dr. Parthasarathy, and he demonstrated full flexion to 30 degrees during a private physical and rehabilitation evaluation at Mary Washington Hospital in February 2009. 

The demonstrated range of motion values do not meet or approximate the criteria so as to warrant a 30 percent rating under either the old rating criteria or the revised rating criteria based upon limitation of motion of the cervical spine. See 38 C.F.R. § 4.71a, Diagnostic Code 5290-5010 (prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011). 

38 C.F.R. § 4.40 (2011) addresses disability ratings for the musculoskeletal system, and specifically addresses functional loss. 38 C.F.R. § 4.45 provides that inquiry should be directed to, among others, "pain on movement, swelling, deformity or atrophy of disuse," and that "interference with sitting, standing and weight-bearing are related considerations." 38 C.F.R. § 4.45. In determining a rating for a musculoskeletal disability, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2011) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2011) concerning the effects of the disability on the Veteran's ordinary activity are for consideration. DeLuca v. Brown, 8 Vet.App. 202, 204-07 (1995).  

Although the Veteran demonstrated objective evidence of pain following repetitive motion during range of motion testing, the January 2011 VA examiner noted there were no additional limitations after three repetitions of range of motion. Additionally, the Veteran reported that his cervical spine disability contributed to his two year period of unemployment because he was limited in performing heavy labor. While the examiner observed that the Veteran's cervical spine disability limited his ability to bend down to put on his shoes and limited his ability to lift objects, she also opined that the Veteran's cervical spine disability was the result of his January 2009 motor vehicle accident. However, following the accident, in March 2010, a VA physician opined that the January 2009 motor vehicle accident caused the Veteran significant neck strain, but he opined that the Veteran was able to return to work as a driver.

The Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.59, however, there is no evidence that the Veteran's cervical pain is productive of disuse atrophy, skin changes, or objectively demonstrable weakness beyond that already noted and considered above. Johnson, 9 Vet.App. 7; DeLuca, 8 Vet.App. at 206. 

Although the evidence indicates that the Veteran has chronic intervertebral disc and degenerative changes in his cervical spine, the evidence does not show manifestations sufficient to warrant an increased rating under the old or revised rating criteria pertaining to intervertebral disc syndrome. Under the rating criteria in effect prior to September 23, 2002, 38 C.F.R. § 4.71a, Diagnostic Code 5293 provided a 40 percent evaluation required severe symptoms with recurring attacks and intermittent relief. There was no evidence of recurring attacks of intervertebral disc syndrome during the period on appeal. Under the current Formula for Rating Intervertebral Disc Syndrome, the Veteran must have incapacitating episodes having a total duration of at least four (4) weeks but less than six (6) weeks during the past 12 months. During the January 2011 VA examination, the Veteran denied any incapacitating episodes of spine disease. 

The majority of treatment notes reflect that the Veteran reported experiencing radiating pain with his neck disability, but the rating schedule for diseases and injuries of the spine is to be applied with or without symptoms such as pain (whether or not it radiates). 38 C.F.R. § 4.71(a), Diagnostic Codes 5235 through 5243. 

However, the potential of separate evaluations for neurological and orthopedic impairment was likewise considered, which was part of the criteria for intervertebral disc syndrome after the first regulatory revision until September 26, 2003. See also 38 C.F.R. § 4.14 (under the rating schedule, separate ratings may be granted for distinct manifestations, provided not contravening the principle against evaluating the same disability under different diagnoses).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120. A note to 38 C.F.R. § 4.124(a) states that the term "incomplete paralysis" where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

Peripheral nerves are rated under 38 C.F.R. § 4.124a, Diagnostic Codes 8510 to 8540, which specify that when there is no paralysis and the involvement is wholly sensory, the rating should be for the mild, or at most moderate, degree. Diagnostic Code 8510 is applicable to symptoms related to the upper radicular group (the fifth and sixth cervicals, affecting the shoulder and elbow); mild symptoms warrant a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1), requires separate evaluation of any objective neurologic abnormalities. Generally, neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.

The Veteran reported occasional numbness in his arms in March 2004, tingling down his arms in July 2004, numbness and tingling from his neck to his fingers in August 2004, some paresthesias in the thumbs of both hands in September 2004, and tingling of his left hand and arm in February 2009 and November 2010. Despite these subjective reports, there were no objective findings of any neurologic abnormalities. During a March 2005 private rehabilitation evaluation, Dr. Parthasarathy noted that the upper extremities demonstrated normal strength in the muscle groups and sensation was intact to touch. During a February 2009 private evaluation, Dr. Ansari found no sensory abnormalities on examination. During a July 2011 peripheral nerves examination, the Veteran demonstrated normal strength and sensation testing in his bilateral upper extremities and examination revealed normal nerves throughout the Veteran's body. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the medical evidence does not support a 30 percent evaluation, the preponderance of the evidence is against the assignment of any higher rating and the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet.App. at 53- 56. 

Lumbar Spine

The Veteran's service-connected lumbar spine disability was initially rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 26, 2003). Under that diagnostic code, the next higher rating of 40 percent rating was warranted for lumbosacral strain manifested by listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, a loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion. Id.

Under the revised rating criteria, a 40 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

During the entire period on appeal, none of the evidence revealed lumbosacral strain manifested by listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, a loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion. Nor did the evidence reveal forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

The evidence showed that the Veteran had forward flexion to 70 degrees in February 2003, to 40 degrees in September 2004 and March 2005, and to 45 degrees in January 2011. A December 2004 private physical therapy evaluation report was considered in which the physical therapist noted that the Veteran's lumbar flexion was "significantly limited" as he was able to reach his fingertips to his knees and no further; however, the author did not provide specific range of motion measurements. A June 2006 SSA medical examination report was also considered that reported the Veteran had forward flexion to 5 degrees. The authoring physician did not indicate that the Veteran had such limited range of motion that contemplated a 30 percent evaluation because he indicated that he Veteran was able to rise from a sitting position without assistance and he had no difficulty getting up or down off of the examination table. Given the context of this report, the report of forward flexion to 5 degrees was clearly an error.

The demonstrated range of motion values do not meet or approximate the criteria so as to warrant a 30 percent rating under either the old rating criteria or the revised rating criteria based upon limitation of motion of the lumbar spine. See 38 C.F.R. § 4.71a, Diagnostic Code 5290-5010 (prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011). 

38 C.F.R. § 4.40 (2011) addresses disability ratings for the musculoskeletal system, and specifically addresses functional loss. 38 C.F.R. § 4.45 provides that inquiry should be directed to, among others, "pain on movement, swelling, deformity or atrophy of disuse," and that "interference with sitting, standing and weight-bearing are related considerations." 38 C.F.R. § 4.45. In determining a rating for a musculoskeletal disability, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2011) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2011) concerning the effects of the disability on the Veteran's ordinary activity are for consideration. DeLuca v. Brown, 8 Vet.App. 202, 204-07 (1995).  

Although the Veteran demonstrated objective evidence of pain following repetitive motion during range of motion testing, the January 2011 VA examiner noted there were no additional limitations after three repetitions of range of motion. Additionally, the Veteran reported that his lumbar spine disability contributed to his unemployment because he was limited in performing heavy labor. The January 2011 VA examiner acknowledged the Veteran's decreased mobility and lifting and twisting capabilities due to his low back disability; however, in previous examination reports, such as the June 2006 SSA medical opinion, the Veteran's postural limitations were noted to also be due to his obesity and osteoarthritis of the knees. 

The Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.59, however, there is no evidence that the Veteran's cervical pain is productive of disuse atrophy, skin changes, or objectively demonstrable weakness beyond that already noted and considered above. Johnson, 9 Vet.App. 7; DeLuca, 8 Vet.App. at 206. 

Although the evidence indicates that the Veteran has degenerative changes in his lumbar spine, the evidence does not show manifestations sufficient to warrant an increased rating under the old or revised rating criteria pertaining to intervertebral disc syndrome. Under the rating criteria in effect prior to September 23, 2002, 38 C.F.R. § 4.71a, Diagnostic Code 5293 provided a 40 percent evaluation required severe symptoms with recurring attacks and intermittent relief. There was no evidence of recurring attacks of intervertebral disc syndrome during the period on appeal. Under the current Formula for Rating Intervertebral Disc Syndrome, the Veteran must have incapacitating episodes having a total duration of at least four (4) weeks but less than six (6) weeks during the past 12 months. During the January 2011 VA examination, the Veteran denied any incapacitating episodes of spine disease. 

The potential of separate evaluations for neurological and orthopedic impairment was also considered, which was part of the criteria for intervertebral disc syndrome after the first regulatory revision until September 26, 2003. See also 38 C.F.R. § 4.14 (under the rating schedule, separate ratings may be granted for distinct manifestations, provided not contravening the principle against evaluating the same disability under different diagnoses).

The Veteran reported that he had occasional tingling in his lower extremities during a December 2004 physical therapy evaluation. Despite this subjective report, there were no objective findings of any neurologic abnormalities. There were no deficits to touch along the bilateral lower extremities on examination. During a March 2005 private rehabilitation evaluation, the Veteran reported occasional lower extremity numbness in a vague distribution along his posterior thigh and generalized lower extremity weakness. However, he denied any radiation of discomfort into his lower extremities and he denied any incontinence of bowel or bladder functions. Dr. Parthasarathy noted that the lower extremities showed no significant crepitation, laxity, or palpation tenderness, and manual muscle testing showed 5 out of 5 strength and sensation intact to touch. During a July 2011 peripheral nerves examination, the Veteran demonstrated normal strength and sensation testing in his bilateral lower extremities and examination revealed normal nerves throughout the Veteran's body. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the medical evidence does not support a 30 percent evaluation, the preponderance of the evidence is against the assignment of any higher rating and the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet.App. at 53- 56. 




Extraschedular Evaluation

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet.App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran's cervical and lumbar spine disabilities' manifestations are contemplated by the rating schedule. There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 


ORDER

A rating in excess of 20 percent for a cervical spine disability beginning on December 12, 2000 is denied.

A rating in excess of 20 percent for a lumbar spine disability beginning on December 12, 2000 is denied.





REMAND

As discussed in the introduction section above, the Board remands the issue of entitlement to a compensable evaluation for a right knee disability for proper development, to include issuance of a statement of the case. Manlincon v. West, 12 Vet.App. 238 (1999).  

Throughout the record and, most recently, in an April 2012 statement, the Veteran reported that he was unemployed due to his service-connected cervical and lumbar spine disabilities. 

The Court has held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU rating is warranted as a result of that disability. Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Given these factors, and the presently remanded claim of an increased rating for a right knee disorder, the RO should develop and adjudicate a claim for TDIU in accordance with Rice. Id. 

Accordingly, the case is REMANDED for the following action:

1. The RO must take appropriate action, including issuance of a statement of the case, on the appeal initiated by the Veteran in a November 2010 Notice of Disagreement with the June 2010 rating decision which granted service connection for a right knee disability and assigned a noncompensable evaluation, effective September 19, 2009. The Veteran and his representative must be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from that determination.

2. The RO must also consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet.App. 447 (2009). In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


